Citation Nr: 1220861	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  04-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a right knee sprain. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a right wrist injury.

3.  Entitlement to service connection for the residuals of a right wrist injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1993. 

This matter arises before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable evaluation for the Veteran's right knee disability and a December 2005 rating decision of the VA RO in Montgomery, Alabama, which found that new and material evidence had not been submitted to reopen the Veteran's right wrist claim.

The Veteran was afforded Travel Board hearing before the undersigned in November 2010.  A transcript of the hearing has been associated with the claims file.

In a July 2004 rating decision, the RO increased the disability evaluation for the Veteran's service-connected right knee disability to 10 percent disabling with an effective date of December 26, 2002.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In a March 2011 decision, the Board denied the Veteran's claims of entitlement to an increased disability rating for the service-connected right knee disability as well as his claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a right wrist injury.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a Joint Motion for Remand dated August 17, 2011, in an Order dated August 24, 2011, the Court remanded this case to the Board.

The issue of entitlement to service connection for residuals of a right wrist injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is currently manifested by pain and minimal limitation of motion; the evidence does not show limitation of extension 10 degrees or more; limitation of flexion 45 degrees or less; ankylosis; recurrent subluxation; lateral instability; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  

2.  The evidence does not show that the Veteran's service-connected right knee disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

3.  In an unappealed August 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a right wrist injury. 

4.  The evidence received since the August 2001 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a right wrist injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected residuals of a right knee sprain have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5099-5024 (2011). 

2.  Application of extraschedular provisions for the service-connected residuals of right knee sprain is not warranted.  38 C.F.R. § 3.321(b) (2011).

3.  Since the August 2001 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for residuals of a right wrist injury; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected residuals of right knee sprain as well as entitlement to service connection for residuals of a right wrist injury.  Implicit in his right wrist disability claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  
  
In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's right knee disability and right wrist disability claims involve a remand by the Court.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis has been undertaken with that obligation in mind.

The August 2011 Joint Motion for Remand found that with respect to the Veteran's increased rating claim, the Board erred by providing inadequate reasons or bases for its findings that there is no evidence of subluxation or lateral instability of the right knee.  The Board was directed to address the Veteran's testimony pertaining to his report of right knee instability and whether it is probative evidence of subluxation or lateral instability.  With regard to the Veteran's new and material evidence claim, the August 2011 Joint Motion for Remand found that in denying the Veteran's claim based on finding no new and material evidence pertaining to evidence of a current right wrist disability, the Board did not address whether an October 2005 VA treatment record noting mild functional loss of the right wrist resulting from an un-united fracture constituted a current right wrist disability.  Nor did the Board address why a June 2005 VA treatment record noting limited right wrist motion was not new and material evidence.  As such, the Board erred by providing inadequate reasons or bases for concluding that new and material evidence had not been submitted, and should address the foregoing upon remand.       

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) [holding that the "Court will [not] review BVA decisions in a piecemeal fashion"].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In May 2003, May 2004, June 2005, September 2008, and April 2009 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for his right knee disability and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letters also described the elements of degree of disability and effective date.  As part of that notice, the RO told the Veteran that disability ratings usually range from zero to 100 percent depending on the disability involved and based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment. 

In the present case, the Board notes that the Veteran was provided with adequate notice with respect to his increased rating claim by virtue of the aforementioned VCAA notice letters.  Those documents informed the Veteran of the necessity of providing on his own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic code(s) and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation.  The Veteran was also provided with the rating criteria found in Diagnostic Code 5260 used to rate his disability. 

In particular regard to additional notice requirements relevant to the Veteran's request to reopen his right wrist claim, the Board notes that the RO explained in the June 2005 VCAA notice letter that the Veteran's claim was previously denied, he was notified of the decision, and that the decision had become final.  The RO also explained that VA needed new and material evidence in order to reopen the Veteran's claim.  The notice letter defined new and material evidence as evidence submitted to VA for the first time that raised a reasonable possibility of substantiating his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187. 

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in June 2003, June 2004, October 2005, and May 2010; obtained the Veteran's VA and private medical records to the extent possible, and associated the Veteran's service treatment records (STRs) and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are, collectively, more than adequate, as they were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  All examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 

Higher evaluation for right knee disability
 
The Veteran requests a disability rating higher than 10 percent for his service-connected residuals of a right knee sprain.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2011). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran filed his claim for a higher evaluation in December 2002.  A July 2004 decision review officer decision granted the Veteran a 10 percent disability rating under Diagnostic Code 5260 effective December 26, 2002, the date the RO received the Veteran's claim.  The next month, in August 2004, the Veteran filed a timely substantive appeal to the Board. Under Diagnostic Code 5260, a noncompensable rating is appropriate when knee flexion is limited to 60 degrees.  A 10 percent disability rating is warranted for flexion limited to 45 degrees, and a 20 percent disability rating is warranted for flexion limited to 30 degrees.

The Veteran underwent a compensation and pension examination in June 2003 for his joints.  The examination revealed a normal range of motion from nine degrees to 140 degrees in the Veteran's right knee with no swelling or tenderness.  McMurray test was slightly positive, and Lachman test was negative.  The examiner diagnosed the Veteran with degenerative joint disease.  The following month, in July 2003, X-rays revealed that the Veteran had a mild bilateral varus deformity that was slightly greater on the right side.  The X-rays also confirmed that he had mild degenerative joint disease in the medial and patellofemoral spaces bilaterally that were worse on the right side.  However, the Veteran's knee had no acute abnormality.  The RO afforded the Veteran another compensation and pension examination in June 2004.  This examination focused on the Veteran's left knee, but the examiner reaffirmed the findings of the July 2003 X-rays and diagnosed the Veteran with degenerative joint disease of the right knee with a possible posterior meniscal tear. 
In September 2006, the Veteran completed an initial evaluation for physical therapy.  He demonstrated a slightly decreased active range of motion with mildly increased pain at the end range of flexion, which was approximately 125 degrees. The Veteran was mildly tender to palpation along the medial and lateral aspect of his knee and continued to report increased pain primarily with descending steps. The physical therapist instructed the Veteran in beginning exercises to perform and treated him with modalities for pain relief.  The Veteran tolerated treatment well. 

The Veteran's most recent compensation and pension examination occurred in May 2010.  The Veteran told the examiner that his current symptoms included right knee pain about twice a week that was aggravated by mowing the grass, climbing stairs, and going downstairs.  He reported that he would experience flare ups twice a week, which were manifested by moderate pain lasting two hours after elevation.  The Veteran only used an Ace bandage as an assistive device, was able to stand 30 to 35 minutes and walk one-half mile.  He treated himself with Ibuprofen as needed for pain.  The examiner noted that the Veteran's right knee symptoms did not include any deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, or effusion.  However, he did experience pain, stiffness, weakness, and decreased speed of joint motion. 

On physical examination, the examiner noted that the Veteran's right knee displayed crepitus, tenderness, guarding of movement, and subpatellar tenderness.  The Veteran was able to flex his right knee from zero to 125 degrees without objective evidence of pain and also noted zero degrees extension.  The examiner also found objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Furthermore, the Veteran did not have any joint ankylosis.  An X-ray revealed a mild narrowing of the medial femorotibial joint space with the rest of the joint spaces preserved and no fractures, dislocations, or joint effusion.  Finally, the examiner concluded that the Veteran's right knee disability only resulted in mild effects on the Veteran's usual daily activities, such as chores, exercise, and sports. 

The Board observes that the Veteran testified at his Travel Board hearing that his knee bothered him when he walked with his wife.  He claimed that on several occasions, his knee would give out on him while walking across a parking lot and that he even fell down the stairs one morning.  He further testified that he was told to wear a brace for his knee but was never given one.  The Veteran then stated that his knee popped a lot when it gets cold, that Motrin helped subside his pain a little, and that he had to go up stairs sideways.

Thus, in light of the aforementioned evidence, the Board finds that the Veteran's right knee disability was never manifested by limitation of flexion to the 30 degrees required for the next higher 20 percent disability rating under Diagnostic Code 5260.  Indeed, the Veteran was always able to flex his right knee to at least 125 degrees with consideration of pain which was evidenced on his most recent VA examination in May 2010.  

Nevertheless, the Board will also review the Veteran's claims under other related diagnostic codes.  The Veteran showed extension of 9 degrees at the most throughout the appeal period (evidencing zero degrees extension with consideration of pain on the May 2010 VA examination) and, therefore, does not meet the criteria for an increased rating under Diagnostic Code 5261, which would require limitation of extension to 15 degrees.

With respect to recurrent subluxation and lateral instability of the right knee, as discussed above, the Veteran testified at the Travel Board hearing that on several occasions, his knee would give out on him while walking across a parking lot and that he even fell down the stairs one morning.  He further testified that he was told to wear a brace for his knee but was never given one.  The Veteran then stated that his knee popped a lot when it gets cold, that Motrin helped subside his pain a little, and that he had to go up stairs sideways.

The Board notes that the Veteran is competent to attest to experiencing popping and instability in his knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

However, the clinical evidence of record is pertinently absent that either recurrent subluxation or lateral instability of the Veteran's knee exists.  Specifically, the May 2010 VA examiner reported that the Veteran's right knee symptoms did not include giving way, instability, episodes of dislocation or subluxation, or locking.  Additionally, although McMurray testing was "slightly positive" in conjunction with the June 2003 VA examination, McMurray and Lachman's testing conducted during the June 2004 VA examination revealed negative findings.  Further, although the Veteran reported that he wears an Ace bandage on his knee for support, there was no evidence during the VA examinations or any other medical examinations of record that the Veteran had fallen as a result of his right knee disability and no documented evidence of any recurrent subluxation or lateral instability.  As such, the Board finds that the competent and probative evidence does not indicate lateral instability or recurrent subluxation in the Veteran's right knee, and that a separate disability rating may not be assigned under Diagnostic Code 5257.  

Furthermore, there is no evidence that the Veteran has ankylosis of his knee; cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint; or malunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2011).  Additionally, Diagnostic Codes 5259 and 5263 for removal of the symptomatic cartilage, semilunar, and genu recurvatum do not allow for disability ratings over 10 percent.

Based on the foregoing, the Board finds the preponderance of the evidence weighs against the assignment of a schedular evaluation higher than 10 percent for the entire appeal period for the Veteran's service-connected residuals of a right knee strain.  Thus, the Veteran's claim is denied. 

In regards to whether the Veteran's right knee disability adversely affected his employability, such has been contemplated in the assignment of the current schedular evaluation.  The evidence does not reflect that his right knee disability alone has caused marked interference with employment (i.e. beyond that already contemplated in the assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted. 

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his right knee disability renders him unable to obtain substantially gainful employment.  On the contrary, the Veteran has stated that he is currently employed full-time as a logistics management specialist.  See the May 2010 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  

Service connection for right wrist disability

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Analysis

The Veteran's current claim is one involving entitlement to service connection for the residuals of a right wrist injury.  He claims that he injured his right wrist in service playing football and again in a van accident.  By way of background, the RO originally denied the Veteran service connection for this disorder in February 1994, finding that residuals of a right wrist injury were not found on VA examination.  The Veteran submitted a vague statement in November 1994 that the RO appears to have interpreted as a request to reopen his claim.  In March 1995, the RO found that it had not received evidence showing an injury to the Veteran's right wrist, finger, and thumb in service that resulted in a chronic condition requiring continuous treatment.  Thus, the issue of "materiality of evidence to establish service connection for residuals of injury to right wrist" remained denied.  The Veteran did not appeal this decision, and it became final. 

Then, in June 1997, the Veteran submitted a statement in which he declared that he had problems with pain in his wrist.  A November 1997 rating decision indicates that the RO accepted this as an application to reopen the Veteran's right wrist claim. Again, the RO found that new and material evidence adequate to reopen the Veteran's claim had not been submitted.  The Veteran submitted a statement in January 1998 that mentioned his right wrist disability.  In June 1998, the RO sent the Veteran a letter asking him clarify the issues with which he disagreed.  The Veteran did not respond to this request until April 2001.  Therefore, the Board finds that the November 1997 rating decision is also final. 

That April 2001 statement served to reopen the Veteran's right wrist claim.  In August 2001, the RO again found that new and material evidence adequate to reopen to the Veteran's right wrist claim had not been submitted.  This decision became final because the Veteran filed a late notice of disagreement to this decision in December 2002, stating that he disagreed with his 20 percent disability rating. The RO notified the Veteran that the notice of disagreement was not timely and informed him that "we must deny any further action on that claim."  The Veteran responded later in the month by requesting "that the claim filed for my right wrist" be evaluated.  The RO denied this attempt to reopen the claim in December 2005. On a VA Form 9, the Veteran filed a timely notice of disagreement to the rating decision in January 2006.  The RO issued the Veteran a statement of the case in November 2006.  The Veteran then filed a substantive appeal in December 2006, vesting jurisdiction over the claim with the Board. 

As a preliminary matter, the Board notes that the Veteran's current claim involves entitlement to service connection for the residuals of right wrist injury.  This claim is based upon the same disability as the Veteran's previous claim, which was most recently denied by the August 2001 rating decision that became final.  Thus, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

The evidence of record at the time of the final August 2001 rating decision included the Veteran's service treatment records, treatment records from the VA Medical Center in Huntsville dated August 1994 to April 2001, treatment records from the Fox Army Health Center dated April 1994 to January 1997, a compensation and pension examination report dated November 1993, and the Veteran's own statements.  Since the August 2001 rating decision, the Veteran and the RO supplemented the claims file with a VA treatment record from the VA Medical Center in Decatur, Alabama, dated in June 2005, VA treatment records from the Birmingham VA Medical Center from October 2005 to October 2006, a May 2005 X-ray of the Veteran's wrist, private physical therapy records dated from July 2006 to September 2006, treatment records from the Fox Army Health Center dated April 1994 to February 2009, a compensation and pension examination report dated October 2005, several of the Veteran's own statements, and the Veteran's hearing testimony.  The Veteran's request to reopen his claim is evaluated based on this new evidence. 

The RO had previously denied the Veteran's right wrist claim because there was no evidence of a chronic right wrist disability.  In this regard, the Board finds that the evidence submitted after the August 2001 rating decision arguably indicates evidence of such.  Specifically, the October 2005 compensation and pension examiner diagnosed the Veteran with an old un-united fracture of the right scaphoid with some degenerative changes of the radiocarpal joint and mild functional loss.  X-rays from a private health provider also showed a deformity of the scaphoid that "could reflect evidence of a prior trauma" in May 2005.  Further, the Board notes that a VA treatment record dated August 2008 includes a complaint of right wrist pain secondary to a prior injury in 1983 while in service.  The August 2008 VA treatment record referenced a June 2005 VA treatment record which noted the Veteran's wrist had mild swelling and mildly limited extension.  

The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for residuals of a right wrist injury is reopened.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  
In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a right knee sprain is denied.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a right wrist injury is reopened; to this extent only, the appeal is granted.


REMAND

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for residuals of a right wrist injury must be remanded for additional evidentiary development.

In general, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, the competent and probative evidence of record indicates a right wrist disability.  See, e.g., the October 2005 VA examination report.  

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran stated that he injured his right wrist in service playing football and again in a van accident. 

The Board notes that the Veteran is competent to attest to experiencing such accidents during military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring himself from playing football as well as from a van accident.  Moreover, his September 1993 report of medical history conducted in conjunction with his retirement examination from service documents complaints of right wrist arthritis as well as a right wrist injury in 1974.    

With respect to Hickson element (3), medical nexus, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's right wrist disability and his military service.

In light of the foregoing, the Board finds that an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's right wrist disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited a right wrist disability during the pendency of this appeal that had resolved.  In the event that further VA examinations do not show a current right wrist disability, the type of scenario addressed under McClain must be addressed on examination as well.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for residuals of a right wrist injury.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
2. Then the Veteran should be afforded a VA examination for the purpose of determining the following:
a. Identify whether the Veteran currently suffers from a right wrist disability or is otherwise indicated in the record during the course of the appeal (i.e., at any time since December 2002).    
b. If a right wrist disability is identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the disability is related to the Veteran's active service, to include as due to playing football and from a van accident. 

The Veteran's claims folder must be made available to the examiner prior to the examination.  The examiner should indicate in his/her report that the claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


